









 
 

 


CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.1


2005 LONG-TERM INCENTIVE PLAN


(As Amended and Restated Effective May 5, 2009)

 
 
 
 
 
 
 
 
 
 
1 This copy of the 2005 Long-Term Incentive Plan reflects the amendment made to
Section 3.1 of the Plan that is discussed in Proposal 3 of the Proxy Statement
for the year ended December 31, 2009.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
§ 1.
PURPOSE 
1
§ 2.
DEFINITIONS 
1
 
2.1
Board 
1
 
2.2
Cash Incentive Program 
1
 
2.3
Cause 
1
 
2.4
Change Effective Date 
2
 
2.5
Change in Control 
2
 
2.6
Code 
3
 
2.7
Committee 
3
 
2.8
Company 
3
 
2.9
Director 
3
 
2.10
Eligible Employee 
3
 
2.11
Fair Market Value 
3
 
2.12
Good Reason 
3
 
2.13
Grant 
4
 
2.14
ISO 
4
 
2.15
1933 Act 
4
 
2.16
1934 Act 
5
 
2.17
Non-ISO 
5
 
2.18
Option 
5
 
2.19
Option Certificate 
5
 
2.20
Option Price 
5
 
2.21
Parent 
5
 
2.22
Performance Period 
5
 
2.23
Plan 
5
 
2.24
Rule 16b-3 
5
 
2.25
SAR Value 
5
 
2.26
Stock 
5
 
2.27
Stock Appreciation Right 
5
 
2.28
Stock Appreciation Right Certificate 
5

 
 
 

--------------------------------------------------------------------------------

 

 
2.29
Stock Grant 
5
 
2.30
Stock Grant Certificate 
5
 
2.31
Stock Unit Grant 
5
 
2.32
Subsidiary 
6
 
2.33
Ten Percent Stockholder 
6
§ 3.
SHARES AND GRANT LIMITS 
6
 
3.1
Shares Reserved 
6
 
3.2
Source of Shares 
6
 
3.3
Use of Proceeds 
6
 
3.4
Grant Limits 
6
§ 4.
EFFECTIVE DATE 
7
 
4.1
Effective Date 
7
 
4.2
Stockholder Approval 
7
§ 5.
COMMITTEE 
7
§ 6.
ELIGIBILITY 
7
§ 7.
OPTIONS 
7
 
7.1
Committee Action 
7
 
7.2
$100,000 Limit 
8
 
7.3
Option Price 
8
 
7.4
Payment 
8
 
7.5
Exercise 
8
§ 8.
STOCK APPRECIATION RIGHTS 
9
 
8.1
Committee Action 
9
 
8.2
Terms and Conditions 
9
 
8.3
Exercise 
10
§ 9.
STOCK GRANTS AND STOCK UNIT GRANTS 
10
 
9.1
Committee Action 
10
 
9.2
Conditions 
10
 
9.3
Dividends, Voting Rights and Creditor Status 
11
 
9.4
Satisfaction of Forfeiture Conditions 
12

 
 
 

--------------------------------------------------------------------------------

 

 
9.5
Performance-Based Stock Grants and Stock Unit Grants 
13
§ 10.
CASH INCENTIVE PROGRAM 
14
 
10.1
General 
14
 
10.2
Performance Goals 
14
 
10.3
Adjustments 
14
 
10.4
Performance Period 
15
§ 11.
CONDITIONS OF TRANSFER 
15
§ 12.
SECURITIES REGISTRATION 
16
§ 13.
LIFE OF PLAN 
16
§ 14.
ADJUSTMENT 
16
 
14.1
Capital Structure 
16
 
14.2
Available Shares 
17
 
14.3
Transactions Described in § 424 of the Code 
17
 
14.4
Fractional Shares 
17
§ 15.
CHANGE IN CONTROL 
18
§ 16.
AMENDMENT OR TERMINATION 
19
§ 17.
MISCELLANEOUS 
19
 
17.1
Stockholder Rights 
19
 
17.2
No Contract of Employment 
19
 
17.3
Withholding 
19
 
17.4
Construction 
20
 
17.5
Other Conditions 
20
 
17.6
Rule 16b-3 
20
 
17.7
Coordination with Employment Agreements and Other Agreements 
20
       

 
 
 

--------------------------------------------------------------------------------

 
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.
2005 LONG-TERM INCENTIVE PLAN
 
(As Amended And Restated Effective May 5, 2009)
 
§ 1.
 
PURPOSE
 
The primary purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options, Stock Appreciation Rights, Stock
Grants, Stock Unit Grants and Cash Incentive Program awards to Eligible
Employees and Directors in order to (1) attract and retain Eligible Employees
and Directors, (2) provide an additional incentive to each Eligible Employee or
Director to work to increase the Company’s long-term value and (3) provide each
Eligible Employee or Director with a stake in the future of the Company that
corresponds to the stake of each of the Company’s stockholders.
 
§ 2.
 
DEFINITIONS
 
2.1 Board means the Board of Directors of the Company.
 
2.2 Cash Incentive Program means a cash incentive program described in § 10.
 
2.3 Cause means, with respect to an Eligible Employee or Director:
 
(a)  
the conviction of, pleading guilty to, or confessing or otherwise admitting to
any felony or any act of fraud, misappropriation or embezzlement;

 
(b)  
the act or omission by the individual involving malfeasance or gross negligence
in the performance of the individual’s duties and responsibilities to the
material detriment of the Company; or

 
(c)  
the breach of any provision of any code of conduct adopted by the Company which
applies to the Company if the consequence to such violation for any individual
subject to such code of conduct ordinarily would be a termination of his or her
employment by the Company or removal from the Board, as applicable; provided
however,

 
(d)  
no such act or omission or event shall be treated as “Cause” under this Plan
unless (i) the individual has been provided a detailed, written statement of the
basis for belief that such act or omission or event constitutes “Cause” and an
opportunity to meet with the Committee (together with the individual’s counsel
if the individual chooses to have counsel present at such meeting) after the
individual has had a reasonable period in which to review such statement and, if
the act or omission or event is one which can be cured by the individual, the
individual has had at least a thirty (30) day period to take corrective action
and (ii) a majority

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
of the Committee after such meeting (if the individual exercises the
individual’s right to have a meeting) and after the end of such thirty (30) day
correction period (if applicable) determines reasonably and in good faith that
“Cause” does exist under this Plan.

 
2.4 Change Effective Date means either the date which includes the “closing” of
the transaction which makes a Change in Control effective if the Change in
Control is made effective through a transaction which has a “closing” or the
date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.
 
2.5 Change in Control means a change in control of the Company of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the 1934 Act as in effect at the time of such
“change in control”, provided that such a change in control shall be deemed to
have occurred at such time as
 
(a)  
any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the 1934
Act), other than an “affiliate” (as that term is defined in Section 5 of Article
IV of the Company’s amended and restated certificate of incorporation) of
Richard A. Lumpkin, is or becomes the beneficial owner (as defined in Rule 13d-3
under the 1934 Act) directly or indirectly, of securities representing a
majority of the combined voting power for election of directors of the then
outstanding securities of the Company or any successor to the Company;

 
(b)  
during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board cease, for any reason, to
constitute at least a majority of the Board, unless the election or nomination
for election of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period;

 
(c)  
the stockholders of the Company approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of the
Company shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly-owned subsidiary of the
Company) or any dissolution or liquidation of the Company or any sale or the
disposition of 50% or more of the assets or business of the Company; or

 
(d)  
stockholders of the Company approve any reorganization, merger, consolidation or
share exchange unless (i) the persons who were the beneficial owners of the
outstanding shares of the common stock of the Company immediately before the
consummation of such transaction beneficially own at least a majority of the
outstanding shares of the common stock of the successor or survivor corporation
in such transaction immediately following the consummation of such transaction
and (ii) the

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
number of shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in § 2.5(d)(i) immediately following
the consummation of such transaction is beneficially owned by each such person
in substantially the same proportion that each such person had beneficially
owned shares of the Company common stock immediately before the consummation of
such transaction, provided (iii) the percentage described in § 2.5(d)(i) of the
beneficially owned shares of the successor or survivor corporation and the
number described in § 2.5(d)(ii) of the beneficially owned shares of the
successor or survivor corporation shall be determined exclusively by reference
to the shares of the successor or survivor corporation which result from the
beneficial ownership of shares of common stock of the Company by the persons
described in § 2.5(d)(i) immediately before the consummation of such
transaction.

 
2.6 Code means the Internal Revenue Code of 1986, as amended.
 
2.7 Committee means (a) a committee of the Board which shall have at least two
members, each of whom shall be appointed by and shall serve at the pleasure of
the Board and shall come within the definition of a “non-employee director”
under Rule 16b-3 and an “outside director” under § 162(m) of the Code or (b) if
the Board does not have two members who meet this criteria, the Board.
 
2.8 Company means Consolidated Communications Holdings, Inc. and any successor
to Consolidated Communications Holdings, Inc.
 
2.9 Director means any member of the Board who is not an employee of the Company
or a Parent or Subsidiary or an affiliate (as such term is defined in Rule 405
of the 1933 Act) of the Company.
 
2.10 Eligible Employee means an employee of the Company or any Subsidiary or
Parent to whom the Committee decides for reasons sufficient to the Committee to
make a grant under this Plan.
 
2.11 Fair Market Value means either (a) the closing price on any date for a
share of Stock as reported by The Wall Street Journal or, if The Wall Street
Journal no longer reports such closing price, such closing price as reported by
a newspaper or trade journal selected by the Committee or, if no such closing
price is available on such date, (b) such closing price as so reported in
accordance with § 2.11(a) for the immediately preceding business day, or, if no
newspaper or trade journal reports such closing price or if no such price
quotation is available, (c) the price which the Committee acting in good faith
determines through any reasonable valuation method that a share of Stock might
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or to sell and both having reasonable knowledge of the
relevant facts.
 
2.12 Good Reason means with respect to any Eligible Employee or Director:
 
 
-3-

--------------------------------------------------------------------------------

 
(a)  
the material reduction after the Change Effective Date in the individual’s base
salary and/or bonus opportunity without the individual’s express written
consent;

 
(b)  
the material reduction after the Change Effective Date in the scope, importance
or prestige of individual’s duties, responsibilities or powers at the Company
without the individual’s express written consent; or

 
(c)  
the Company transfers the individual’s primary work site to a new primary work
site which is more than 30 miles (measured along a straight line) from the
individual’s then current primary work site unless such new primary work site is
closer (measured along a straight line) to the individual’s primary residence
than individual’s then current primary work site;  provided however;

 
(d)  
no such act or omission shall be treated as “Good Reason” under this Plan
unless:

 
(i)  
(A)  The individual delivers to the Committee a detailed, written statement of
the basis for the individual’s belief that such act or omission constitutes Good
Reason, (B) the individual delivers such statement before the later of (I) the
end of the ninety (90) day period which starts on the date there is an act or
omission which forms the basis for the individual’s belief that Good Reason
exists or (II) the end of the period mutually agreed upon for purposes of this
paragraph in writing by the individual and the Committee, (C) the individual
gives the Committee a thirty (30) day period after the delivery of such
statement to cure the basis for such belief and (D) the Individual actually
submits his or her written resignation to the Committee during the sixty (60)
day period which begins immediately after the end of such thirty (30) day period
if the individual reasonably and in good faith determines that Good Reason
continues to exist after the end of such thirty (30) day period; or

 
(ii)  
the Company states in writing to the individual that the individual has the
right to treat any such act or omission as Good Reason under this Plan and the
individual resigns during the sixty (60) day period which starts on the date
such statement is actually delivered to the individual.

 
2.13 Grant means the award of an Option, Stock Appreciation Right, Stock Grant
or Stock Unit made under the Plan.
 
2.14 ISO means an option granted under this Plan to purchase Stock which is
intended to satisfy the requirements of § 422 of the Code.
 
2.15 1933 Act means the Securities Act of 1933, as amended.
 
 
-4-

--------------------------------------------------------------------------------

 
2.16 1934 Act means the Securities Exchange Act of 1934, as amended.
 
2.17 Non-ISO means an option granted under this Plan to purchase Stock which is
intended to fail to satisfy the requirements of § 422 of the Code.
 
2.18 Option means an ISO or a Non-ISO which is granted under § 7.
 
2.19 Option Certificate means the certificate (whether in electronic or written
form) which sets forth the terms and conditions of an Option granted under this
Plan.
 
2.20 Option Price means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.
 
2.21 Parent means any corporation which is a parent corporation (within the
meaning of § 424(e) of the Code) of the Company.
 
2.22 Performance Period means a performance period described in § 9.5 and § 10.
 
2.23 Plan means this Consolidated Communications Holdings, Inc. 2005 Long-Term
Incentive Plan, as Amended and Restated Effective May 5, 2009 and as amended
from time to time thereafter.
 
2.24 Rule 16b-3 means the exemption under Rule 16b-3 to Section 16(b) of the
1934 Act or any successor to such rule.
 
2.25 SAR Value means the value assigned by the Committee to a share of Stock in
connection with the grant of a Stock Appreciation Right under § 8.
 
2.26 Stock means the common stock of the Company.
 
2.27 Stock Appreciation Right means a right which is granted under § 8 to
receive the appreciation in a share of Stock.
 
2.28 Stock Appreciation Right Certificate means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Stock
Appreciation Right which is not granted as part of an Option.
 
2.29 Stock Grant means a grant under § 9 which is designed to result in the
issuance of the number of shares of Stock described in such grant rather than a
payment in cash based on the Fair Market Value of such shares of Stock.
 
2.30 Stock Grant Certificate means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of a Stock Grant or a
Stock Unit Grant.
 
2.31 Stock Unit Grant means a grant under § 9 which is designed to result in the
payment of either cash (based on the Fair Market Value of the number of shares
of Stock described in such grant) or Stock (based on the issuance of the number
of shares of Stock
 
 
-5-

--------------------------------------------------------------------------------

 
described in such grant), as determined in the sole discretion of the Committee
at the time of grant.
 
2.32 Subsidiary means a corporation which is a subsidiary corporation (within
the meaning of § 424(f) of the Code) of the Company.
 
2.33 Ten Percent Stockholder means a person who owns (after taking into account
the attribution rules of § 424(d) of the Code) more than ten percent of the
total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.
 
§ 3.
 
SHARES AND GRANT LIMITS
 
3.1 Shares Reserved.  There shall (subject to § 14) be reserved for issuance
under this Plan 750,000 shares of Stock (1,650,000 shares of Stock as of March
1, 2010).  No more than 750,000 shares of Stock (1,650,000 shares of Stock as of
March 1, 2010) shall be issued in connection with the exercise of ISOs.
 
3.2 Source of Shares.  The shares of Stock described in § 3.1 shall be reserved
to the extent that the Company deems appropriate from authorized but unissued
shares of Stock and from shares of Stock which have been reacquired by the
Company.  All shares of Stock described in § 3.1 shall remain available for
issuance under this Plan until issued pursuant to the exercise of an Option or a
Stock Appreciation Right or issued pursuant to a Stock Grant, and any such
shares of stock which are issued pursuant to an Option, a Stock Appreciation
Right or a Stock Grant which are forfeited thereafter shall again become
available for issuance under this Plan.  Finally, if the Option Price under an
Option is paid in whole or in part in shares of Stock or if shares of Stock are
tendered to the Company in satisfaction of any condition to a Stock Grant, such
shares thereafter shall become available for issuance under this Plan and shall
be treated the same as any other shares available for issuance under this Plan.
 
3.3 Use of Proceeds.  The proceeds which the Company receives from the sale of
any shares of Stock under this Plan shall be used for general corporate purposes
and shall be added to the general funds of the Company.
 
3.4 Grant Limits.  No Eligible Employee or Director in any calendar year shall
be granted an Option to purchase (subject to § 13) more than 300,000 shares of
Stock or a Stock Appreciation Right based on the appreciation with respect to
(subject to § 14) more than 300,000 shares of Stock, and no Stock Grant or Stock
Unit Grant shall be made to any Eligible Employee or Director in any calendar
year where the Fair Market Value of the Stock subject to such grant on the date
of the grant exceeds $6,000,000.  No more than 300,000 non-forfeitable shares of
Stock shall (subject to § 14) be issued pursuant to Stock Grants or Stock Unit
Grants under § 9, and no more than $5,000,000 may be paid to any Eligible
Employee under any Cash Incentive Program for each year of each Performance
Period under such program.
 
 
-6-

--------------------------------------------------------------------------------

 
§ 4.
 
EFFECTIVE DATE
 
4.1 Effective Date.  The Plan was initially approved by the stockholders of the
Company, and became effective, as of July 21, 2005.  The Plan is hereby amended
and restated, effective as of May 5, 2009, subject to approval by the
stockholders of the Company at the Company’s annual meeting of stockholders to
be held on May 5, 2009 and any adjournment or postponement thereof.
 
4.2 Stockholder Approval.  In the event the Plan is not approved by stockholders
at the Company’s 2009 annual meeting, (a) the Plan as amended and restated shall
have no effect; (b) the terms of the Plan as in effect immediately prior to the
amendment and restatement shall remain in effect and, to the extent permitted
under those terms, shall apply to all Grants and Cash Incentive Program payments
made on or after May 5, 2009; and (c) any Grants and Cash Incentive Program
payments made on or after May 5, 2009 not permitted under the terms of the Plan
as in effect immediately prior to the amendment and restatement shall be
cancelled.
 
§ 5.
 
COMMITTEE
 
This Plan shall be administered by the Committee.  The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 15 and § 16 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Eligible Employee or Director and on each other person
directly or indirectly affected by such action.  Furthermore, the Committee as a
condition to making any grant under this Plan to any Eligible Employee or
Director shall have the right to require him or her to execute an agreement
which makes the Eligible Employee or Director subject to non-competition
provisions and other restrictive covenants which run in favor of the Company.
 
§ 6.
 
ELIGIBILITY
 
Only Eligible Employees shall be eligible for a grant of ISOs under this Plan,
and only Eligible Employees shall be eligible to participate in any Cash
Incentive Program.  All Eligible Employees and all Directors shall be eligible
for a grant of Non-ISOs, Stock Appreciation Rights, Stock Grants and Stock Unit
Grants under this Plan.
 
§ 7.
 
OPTIONS
 
7.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to grant Options to Eligible Employees and to Directors under
this Plan from time to time
 
 
-7-

--------------------------------------------------------------------------------

 
to purchase shares of Stock, but the Committee shall not (subject to § 14) take
any action, whether through amendment, cancellation, replacement grants, or any
other means, to reduce the Option Price of any outstanding Options absent the
approval of the Company’s stockholders.  Each grant of an Option to a Eligible
Employee or Director shall be evidenced by an Option Certificate, and each
Option Certificate shall set forth whether the Option is an ISO or a Non-ISO and
shall set forth such other terms and conditions of such grant as the Committee
acting in its absolute discretion deems consistent with the terms of this Plan;
however, (a) if the Committee grants an ISO and a Non-ISO to a Eligible Employee
on the same date, the right of the Eligible Employee to exercise the ISO shall
not be conditioned on his or her failure to exercise the Non-ISO and (b) if the
only condition to exercise of the Option is the completion of a period of
service, such period of service shall be no less than the one (1) year
period which starts on the date as of which the Option is granted unless the
Committee determines that a shorter period of service (or no period of service)
better serves the Company’s interest.
 
7.2 $100,000 Limit.  No Option shall be treated as an ISO to the extent that the
aggregate Fair Market Value of the Stock subject to the Option which would first
become exercisable in any calendar year exceeds $100,000.  Any such excess shall
instead automatically be treated as a Non-ISO.  The Committee shall interpret
and administer the ISO limitation set forth in this § 7.2 in accordance with
§ 422(d) of the Code, and the Committee shall treat this § 7.2 as in effect only
for those periods for which § 422(d) of the Code is in effect.
 
7.3 Option Price.  The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date the
Option is granted; provided, however, if the Option is an ISO granted to an
Eligible Employee who is a Ten Percent Stockholder, the Option Price for each
share of Stock subject to such ISO shall be no less than 110% of the Fair Market
Value of a share of Stock on the date such ISO is granted.
 
7.4 Payment.  The Option Price shall be payable in full upon the exercise of any
Option and, at the discretion of the Committee, an Option Certificate can
provide for the payment of the Option Price either in cash, by check or in Stock
which is acceptable to the Committee, through any cashless exercise procedure
which is effected by an unrelated broker through a sale of Stock in the open
market and which is acceptable to the Committee, by directing the Company to
withhold shares of Stock otherwise issuable in connection with the exercise of
the Option having a Fair Market Value equal to the exercise price, or in any
combination of such forms of payment.  Any payment made in Stock shall be
treated as equal to the Fair Market Value of such Stock on the date the
certificate for such Stock (or proper evidence of such certificate) is presented
to the Committee or its delegate in such form as acceptable to the Committee.
 
7.5 Exercise.
 
(a)  
Exercise Period.  Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the earlier of

 
 
-8-

--------------------------------------------------------------------------------

 
(i)  
the date which is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and  the Eligible Employee is a Ten Percent Stockholder on
the date the Option is granted, or

 
(ii)  
the date which is the tenth anniversary of the date the Option is granted, if
the Option is (A) a Non-ISO or (B) an ISO which is granted to an Eligible
Employee who is not a Ten Percent Stockholder on the date the Option is granted.

 
(b)  
Termination of Status as Eligible Employee or Director.  Subject to § 7.5(a), an
Option Certificate may provide for the exercise of an Option after an Eligible
Employee’s or a Director’s status as such has terminated for any reason
whatsoever, including death or disability.

 
§ 8.
 
STOCK APPRECIATION RIGHTS
 
8.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to grant Stock Appreciation Rights to Eligible Employees and to
Directors under this Plan from time to time, and each Stock Appreciation Right
grant shall be evidenced by a Stock Appreciation Right Certificate or, if such
Stock Appreciation Right is granted as part of an Option, shall be evidenced by
the Option Certificate for the related Option.
 
8.2 Terms and Conditions.
 
(a)  
Stock Appreciation Right Certificate.  If a Stock Appreciation Right is granted
independent of an Option, such Stock Appreciation Right shall be evidenced by a
Stock Appreciation Right Certificate, and such certificate shall set forth the
number of shares of Stock on which the Eligible Employee’s or Director’s right
to appreciation shall be based and the SAR Value of each share of Stock.  Such
SAR Value shall be no less than the Fair Market Value of a share of Stock on the
date that the Stock Appreciation Right is granted.  The Stock Appreciation Right
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances, but no Stock Appreciation Right Certificate shall make a Stock
Appreciation Right exercisable on or after the date which is the tenth
anniversary of the date such Stock Appreciation Right is granted.

 
(b)  
Option Certificate.  If a Stock Appreciation Right is granted together with an
Option, such Stock Appreciation Right shall be evidenced by an Option
Certificate, the number of shares of Stock on which the Eligible Employee’s or
Director’s right to appreciation shall be based shall be the same as the number
of shares of Stock subject to the related Option, and the SAR Value for each
such share of Stock shall be no less than the Option Price under the related
Option.  Each such Option Certificate shall

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
provide that the exercise of the Stock Appreciation Right with respect to any
share of Stock shall cancel the Eligible Employee’s or Director’s right to
exercise his or her Option with respect to such share and, conversely, that the
exercise of the Option with respect to any share of Stock shall cancel the
Eligible Employee’s or Director’s right to exercise his or her Stock
Appreciation Right with respect to such share.  A Stock Appreciation Right which
is granted as part of an Option shall be exercisable only while the related
Option is exercisable.  The Option Certificate shall set forth such other terms
and conditions for the exercise of the Stock Appreciation Right as the Committee
deems appropriate under the circumstances.

 
(c)  
Minimum Period of Service.  If the only condition to exercise of a Stock
Appreciation Right is the completion of a period of service, such period of
service shall be no less than the one (1) year period which starts on the date
as of which the Stock Appreciation Right is granted unless the Committee
determines that a shorter period of service (or no period of service) better
serves the Company’s interest.

 
8.3 Exercise.   A Stock Appreciation Right shall be exercisable only when the
Fair Market Value of a share of Stock on which the right to appreciation is
based exceeds the SAR Value for such share, and the payment due on exercise
shall be based on such excess with respect to the number of shares of Stock to
which the exercise relates.  An Eligible Employee or Director upon the exercise
of his or her Stock Appreciation Right shall receive a payment from the Company
in cash or in Stock issued under this Plan, or in a combination of cash and
Stock, and the number of shares of Stock issued shall be based on the Fair
Market Value of a share of Stock on the date the Stock Appreciation Right is
exercised.  The Committee acting in its absolute discretion shall have the right
to determine the form and time of any payment under this § 8.3.
 
§ 9.
 
STOCK GRANTS AND STOCK UNIT GRANTS
 
9.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to make Stock Grants and Stock Unit Grants to Eligible Employees
and Directors.  Each Stock Grant and each Stock Unit Grant shall be evidenced by
a Stock Grant Certificate, and each Stock Grant Certificate shall set forth the
conditions, if any, under which Stock will be issued under the Stock Grant or
Stock Unit Grant or cash will be paid under the Stock Unit Grant and the
conditions under which the Eligible Employee’s or Director’s interest in any
Grant will become non-forfeitable.
 
9.2 Conditions.
 
(a)  
Conditions to Issuance of Stock.  The Committee acting in its absolute
discretion may make the issuance of Stock under a Stock Grant, or the issuance
of Stock or payment in cash under a Stock Unit Grant, subject to the
satisfaction of one or more conditions which the Committee deems

 
 
-10-

--------------------------------------------------------------------------------

 
 
 
appropriate under the circumstances for Eligible Employees or Directors
generally or for an Eligible Employee or a Director in particular, and the
related Stock Grant Certificate shall set forth each such condition and the
deadline for satisfying each such condition.  Stock subject to a Stock Grant, or
the Stock or cash payment subject to a Stock Unit Grant, shall be issued or paid
to an Eligible Employee or Director only after each such condition, if any, has
been timely satisfied, and any Stock issued in connection with a Stock Grant
shall be held by the Company pending the satisfaction of the forfeiture
conditions, if any, under § 9.2(b) for the related Stock Grant.

 
(b)  
Conditions on Forfeiture of Stock or Cash Payment.  The Committee acting in its
absolute discretion may make any cash payment due under a Stock Unit Grant or
Stock issued in the name of an Eligible Employee or Director under a Stock Grant
or Stock Unit Grant non-forfeitable subject to the satisfaction of one or more
objective employment, performance or other condition that the Committee acting
in its absolute discretion deems appropriate under the circumstances for
Eligible Employees or Directors generally or for an Eligible Employee or a
Director in particular, and the related Stock Grant Certificate shall set forth
each such  condition, if any, and the deadline, if any, for satisfying each such
condition.  An Eligible Employee’s or a Director’s non-forfeitable interest in
the shares of Stock underlying a Stock Grant or the cash payable or Stock
issuable under a Stock Unit Grant shall depend on the extent to which he or she
timely satisfies each such condition.  If a share of Stock is issued under this
§ 9.2(b) before a Eligible Employee’s or Director’s interest in such share of
Stock is non-forfeitable, (i) [such share of Stock shall not be available for
re-issuance under § 3 until such time, if any, as such share of Stock thereafter
is forfeited as a result of a failure to timely satisfy a forfeiture condition
and (ii)] the Company shall have the right to condition any such issuance on the
Eligible Employee or Director first signing an irrevocable stock power in favor
of the Company with respect to the forfeitable shares of Stock issued to such
Eligible Employee or Director in order for the Company to effect any forfeiture
called for under the related Stock Grant Certificate.

 
(c)  
Minimum Period of Service.  If the only condition to the forfeiture of a Stock
Grant or a Stock Unit Grant is the completion of a period of service, such
period of service shall be no less than the three (3) year period which starts
on the date as of which the Stock Grant or Stock Unit Grant is made unless the
Committee determines that a shorter period of service (or no period of service)
better serves the Company’s interest.

 
9.3 Dividends, Voting Rights and Creditor Status.
 
(a)  
Cash Dividends.  Except as otherwise set forth in § 9.3(d) or in a Stock Grant
Certificate, if a cash dividend is paid on a share of Stock after such

 
 
-11-

--------------------------------------------------------------------------------

 
 
 
Stock has been issued under a Stock Grant, or a cash dividend would be payable
with respect to the shares of Stock described in a Stock Unit Grant had such
shares been outstanding, but in each case before the first date that an Eligible
Employee’s or a Director’s interest in such Stock or Stock Unit (i) is forfeited
completely or (ii) becomes completely non-forfeitable, the Company shall pay
such cash dividend directly to such Eligible Employee or Director.

 
(b)  
Stock Dividends.  Except as otherwise set forth in § 9.3(d), if a Stock dividend
is paid on a share of Stock after such Stock has been issued under a Stock
Grant, or a Stock dividend would be payable with respect to the shares of Stock
described in a Stock Unit Grant had they been outstanding, but in each case
before the first date that an Eligible Employee’s or a Director’s interest in
such Stock or Stock Unit (i) is forfeited completely or (ii) becomes completely
non-forfeitable, the Company shall hold such dividend Stock and pay such
dividend Stock only upon, and to the extent, the conditions under § 9.2(b)
applicable to the related Stock Grant or Stock Unit Gran are satisfied.

 
(c)  
Other.  Except as otherwise set forth in § 9.3(d), if a dividend (other than a
dividend described in § 9.3(a) or § 9.3(b)) is paid with respect to a share of
Stock after such Stock has been issued under a Stock Grant, or such dividend
would be payable with respect to the shares of Stock described in a Stock Unit
Grant had they been outstanding, but in each case before the first date that an
Eligible Employee’s or a Director’s interest in such Stock or Stock Unit (i) is
forfeited completely or (ii) becomes completely non-forfeitable, the Company
shall distribute or hold such dividend in accordance with such rules as the
Committee shall adopt with respect to each such dividend.

 
(d)  
Performance-Based Grants.  Notwithstanding the foregoing provisions of this
§9.3, in the case of any dividends otherwise payable as described in § 9.3(a),
(b) or (c) with respect to a Stock Grant or Stock Unit Grant subject to the
attainment of performance goals as described in § 9.5, the Company shall hold
such dividends and pay such dividends only upon, and to the extent, the
conditions under § 9.2(b) applicable to the related Stock Grant or Stock Unit
Grant are satisfied.

 
(e)  
Voting.  Except as otherwise set forth in a Stock Grant Certificate, an Eligible
Employee or a Director shall have the right to vote the Stock issued under his
or her Stock Grant during the period which comes after such Stock has been
issued under a Stock Grant but before the first date that an Eligible Employee’s
or Director’s interest in such Stock (i) is forfeited completely or (ii) becomes
completely non-forfeitable.

 
9.4 Satisfaction of Forfeiture Conditions.  A share of Stock shall cease to be
subject to a Stock Grant or Stock Unit Grant at such time as an Eligible
Employee’s or a Director’s
 
 
-12-

--------------------------------------------------------------------------------

 
interest in such Grant becomes non-forfeitable under this Plan, and the
certificate or other evidence of ownership representing such share, or if
applicable the cash payment, shall be transferred to the Eligible Employee or
Director as soon as practicable thereafter.
 
9.5 Performance-Based Stock Grants and Stock Unit Grants.
 
(a)  
General.  The Committee in its discretion may make Stock Grants and Stock Unit
Grants to Eligible Employees and Directors subject to one or more conditions
related to one or more performance goals, including the performance goals
described in § 9.5(b) that qualify the Grant as “performance-based compensation”
under § 162(m) of the Code.

 
(b)  
Performance Goals.  A performance goal is described in this § 9.5(b) if such
goal relates to (i) free cash flow, (ii) free cash flow per share, (iii)
earnings before interest, taxes, depreciation, and amortization (“EBITDA”), (iv)
improvement in EBITDA margins, (v) revenue growth, (vi) maintenance of targeted
capital structure and leverage ratios, (vii) pre or after-tax net income, (viii)
earnings per share, (ix) share price performance, (x) total stockholder returns,
(xi) economic value added, (xii) dividend payout ratio, (xiii) broadband
subscriber net additions, (xiv) customer service operating results, (xv) network
performance and (xvi) any other criteria the Committee deems appropriate.
Performance goals may be particular to one or more lines of business or
Subsidiaries or may be based on the performance of the Company and its
Subsidiaries as a whole.

 
(c)  
Adjustments.  When the Committee determines whether a performance goal has been
satisfied for any Performance Period established by the Committee, the Committee
may exclude any or all “extraordinary items” as determined under U.S. generally
accepted accounting principles and any other unusual or non-recurring items,
including, without limitation, the charges or costs associated with
restructurings of the Company, discontinued operations, and the cumulative
effects of accounting changes and, further, may take into account any unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine are
reasonable and appropriate under the circumstances (including, without
limitation, taking into account any factor that would result in the Company’s
paying non-deductible compensation to an Eligible Employee).

 
(d)  
Performance Period.  With respect to each Performance Period established by the
Committee, (i) the Committee shall establish such performance goals relating to
one or more of the business criteria selected pursuant to § 9.5(b), and (ii) the
Committee shall establish targets for achievement of performance goals.  The
performance goals and performance targets established by the Committee may be
identical for all Eligible Employees

 
 
-13-

--------------------------------------------------------------------------------

 
 
 
and Directors for a given Performance Period or, at the discretion of the
Committee, may differ among them.  Following the completion of each Performance
Period, the Committee shall determine the extent to which performance goals for
that Performance Period have been achieved and shall authorize the award of
Stock Grants, Stock Units, shares of Stock or cash, as applicable, to the
Eligible Participants and Directors for whom the targets were established, in
accordance with the terms of the applicable Grant Certificates.

 
§ 10.
 
CASH INCENTIVE PROGRAM
 
10.1 General.  The Committee may adopt one or more Cash Incentive Programs under
this Plan, and each such Program shall run for a Performance Period which shall
be expressed in whole years, from one to five years.  Such Cash Incentive
Program shall be separate and distinct from any other cash incentive plan or
program sponsored by the Company. The Committee shall determine the terms and
conditions for any Eligible Employee to participate in each such Program, and
payments shall be made thereunder based on the satisfaction of one or more
performance goals, including the performance goals described in § 10.2 that
qualify the payments as “performance-based compensation” under § 162(m) of the
Code.  A performance goal may be set in any manner determined by the Committee,
including looking to achievement on an absolute or relative basis in relation to
peer groups or indexes.
 
10.2 Performance Goals.  A performance goal is described in this § 10.2 if such
goal relates to (a) free cash flow, (b) free cash flow per share, (c) earnings
before interest, taxes, depreciation, and amortization (“EBITDA”), (d)
improvement in EBITDA margins, (e) revenue growth, (f) maintenance of targeted
capital structure and leverage ratios, (g) pre or after-tax net income, (h)
earnings per share, (i) share price performance, (j) total stockholder returns,
(k) economic value added, (l) dividend payout ratio, (m) broadband subscriber
net additions, (n) customer service operating results, (o) network performance
and (p) any other criteria the Committee deems appropriate.  Performance goals
may be particular to one or more lines of business or Subsidiaries or may be
based on the performance of the Company and its Subsidiaries as a whole.
 
10.3 Adjustments.  When the Committee determines whether a performance goal has
been satisfied for any period, the Committee may exclude any or all
“extraordinary items” as determined under U.S. generally accepted accounting
principles and any other unusual or non-recurring items, including, without
limitation, the charges or costs associated with restructurings of the Company,
discontinued operations, and the cumulative effects of accounting changes and,
further, may take into account any unusual or non-recurring events affecting the
Company, changes in applicable tax laws or accounting principles, or such other
factors as the Committee may determine are reasonable and appropriate under the
circumstances (including, without limitation, taking into account any factor
that would result in the Company’s paying nondeductible compensation to an
Eligible Employee).
 
 
-14-

--------------------------------------------------------------------------------

 
10.4 Performance Period.  With respect to each Performance Period established by
the Committee, (i) the Committee shall establish such performance goals relating
to one or more of the business criteria selected pursuant to § 10.2, and (ii)
the Committee shall establish targets for Eligible Employees for achievement of
performance goals.  The performance goals and performance targets established by
the Committee may be identical for all Eligible Employees for a given
Performance Period or, at the discretion of the Committee, may differ among
Eligible Employees.  Following the completion of each Performance Period, the
Committee shall determine the extent to which performance goals for that
Performance Period have been achieved and shall authorize payment in accordance
with the terms of the Cash Incentive Program.
 
§ 11.
 
CONDITIONS OF TRANSFER
 
Each Option and each Stock Appreciation Right granted under this Plan and each
Stock Grant and Stock Unit Grant made under this Plan shall be transferable by
the Eligible Employee or Director to whom the related grant is made only by will
or the laws of descent and distribution, unless the Committee authorizes a
transfer under circumstances other than by will or the laws of descent and
distribution in accordance with this § 11.   A transfer (other than by will or
the laws of descent and distribution) shall be authorized in accordance with
this § 11 only if (a) an Eligible Employee or Director requests in writing that
the Committee authorize such transfer, (b) the Eligible Employee or Director
demonstrates to the Committee’s satisfaction that the transfer is contemplated
in connection with a professionally prepared estate plan for the Eligible
Employee or Director and (c) the Committee acting in its absolute discretion
determines that (1) the requested transfer is not inconsistent with the purpose
of this Plan, (2) there is no legal prohibition against such transfer and (3)
there will be a basis on which to register any related shares of Stock under the
1933 Act or there will be a registration exemption under the 1933 Act if the
request is granted.  If a transfer is authorized in accordance with this § 11,
the related Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
shall by operation of this § 11 remain immediately following such transfer
subject to the same terms and conditions as in effect immediately before such
transfer, and no shares of Stock shall be issued to any person pursuant to such
transfer and no cash shall be paid to any such person pursuant to such transfer
before the Eligible Employee or Director satisfies in full all of the conditions
for such issuance or payment and pays, or makes provision satisfactory to the
Committee for the payment of, any applicable taxes due with respect to such
issuance or payment.  The Committee as a condition to any authorization under
this § 11 may require an Eligible Employee or Director to reimburse the Company
for any additional expenses the Company incurs to register any affected shares
of Stock under the 1933 Act.  Finally, if a transfer is authorized in accordance
with this § 11, the Eligible Employee or a Director shall by operation of this
§ 11 have the responsibility to notify any transferee of any events or
conditions which affect any related Option, Stock Appreciation Right, Stock
Grant or Stock Unit Grant, including any deadline for taking any action with
respect to any such Option, Stock Appreciation Right, Stock Grant or Stock Unit
Grant, and neither the Committee nor the Company  shall have any responsibility
whatsoever to notify any transferee of any such events or conditions.  Subject
to § 17.5, the restrictions on transferability described in this § 11 shall not
apply to shares of Stock that have actually been delivered to the transferee as
a
 
 
-15-

--------------------------------------------------------------------------------

 
result of the exercise of an Option or Stock Appreciation Right or the lapse of
all restrictions with respect to a Stock Grant.
 
§ 12.
 
SECURITIES REGISTRATION
 
As a condition to the receipt of shares of Stock under this Plan, the Eligible
Employee or Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by the Company, shall deliver to the Company a
written statement satisfactory to the Company to that effect.  Furthermore, if
so requested by the Company, the Eligible Employee or Director shall make a
written representation to the Company that he or she will not sell or offer for
sale any of such Stock unless a registration statement shall be in effect with
respect to such Stock under the 1933 Act and any applicable state securities law
or he or she shall have furnished to the Company an opinion in form and
substance satisfactory to the Company of legal counsel satisfactory to the
Company that such registration is not required.  Certificates or other evidence
of ownership representing the Stock transferred upon the exercise of an Option
or Stock Appreciation Right or upon the lapse of the forfeiture conditions, if
any, on any Stock Grant may at the discretion of the Company bear a legend to
the effect  that such Stock has not been registered under the 1933 Act or any
applicable state securities law and that such Stock cannot be sold or offered
for sale in the absence of an effective registration statement as to such Stock
under the 1933 Act and any applicable state securities law or an opinion in form
and substance satisfactory to the Company of legal counsel satisfactory to the
Company that such registration is not required.
 
§ 13.
 
LIFE OF PLAN
 
Notwithstanding anything to the contrary contained herein, no Grant shall be
made under this Plan, and no Cash Incentive Program shall commence, on or after
May 5, 2019.
 
§ 14.
 
ADJUSTMENT
 
14.1 Capital Structure.  The grant caps described in § 3.4, the number, kind or
class (or any combination thereof) of shares of Stock subject to outstanding
Options and Stock Appreciation Rights granted under this Plan and the Option
Price of such Options and the SAR Value of such Stock Appreciation Rights as
well as the number, kind or class (or any combination thereof) of shares of
Stock subject to outstanding Stock Grants and Stock Unit Grants made under this
Plan shall be adjusted by the Committee in a reasonable and equitable manner to
preserve immediately after
 
(a)  
any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
dividends, rights offerings or stock splits, or

 
 
-16-

--------------------------------------------------------------------------------

 
(b)  
any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company

 
the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right, Stock Grant and Stock Unit Grant immediately before such
restructuring or recapitalization or other transaction.
 
14.2 Available Shares.  If any adjustment is made with respect to any
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
under § 14.1, then the Committee shall adjust the number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3.1 so that there is a
sufficient number, kind and class of shares of Stock available for issuance
pursuant to each such Option, Stock Appreciation Right, Stock Grant and Stock
Unit Grant as adjusted under § 14.1 without seeking the approval of the
Company’s stockholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded.  Furthermore, the Committee shall have the absolute discretion to
further adjust such number, kind or class (or any combination thereof) of shares
of Stock reserved under § 3.1 in light of any of the events described in
§ 14.1(a) and § 14.1(b) to the extent the Committee acting in good faith
determinates that a further adjustment would be appropriate and proper under the
circumstances and in keeping with the purposes of this Plan without seeking the
approval of the Company’s stockholders for such adjustment unless such approval
is required under applicable law or the rules of the stock exchange on which
shares of Stock are traded.
 
14.3 Transactions Described in § 424 of the Code.   If there is a  corporate
transaction described in § 424(a) of the Code which does not constitute a Change
in Control of the Company, the Committee as part of any such transaction shall
have right to make Stock Grants, Stock Unit Grants and Option and Stock
Appreciation Right grants (without regard to any limitations set forth under
§ 3.4 of this Plan) to effect the assumption of, or the substitution for,
outstanding stock grants, stock unit grants and option and stock appreciation
right grants previously made by any other corporation to the extent that such
corporate transaction calls for such substitution or assumption of such
outstanding stock grants, stock unit grants and stock option and stock
appreciation right grants.  Furthermore, if the Committee makes any such grants
as part of any such transaction, the Committee shall have the right to increase
the number of shares of Stock available for issuance under § 3.1 by the number
of shares of Stock subject to such grants without seeking the approval of the
Company’s stockholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded.
 
14.4 Fractional Shares.  If any adjustment under this § 14 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options or Stock Appreciation Right grants and
Stock Grants shall be the next lower number of shares of Stock, rounding all
fractions downward.  An adjustment made under this § 14 by the Committee shall
be conclusive and binding on all affected persons.
 
 
-17-

--------------------------------------------------------------------------------

 
§ 15.
 
CHANGE IN CONTROL
 
If there is a Change in Control of the Company and there is no assumption of the
Options, Stock Appreciation Rights, Stock Units or Stock Unit Grants that are
outstanding immediately prior to the Change Effective Date and no substitution
of comparable grants with comparable intrinsic values in connection with such
Change in Control, then as of the Change Effective Date for such Change in
Control, any and all conditions to the exercise of all such outstanding Options
and Stock Appreciation Rights on such date and any and all outstanding issuance
and forfeiture conditions on any such Stock Grants and Stock Unit Grants on such
date automatically shall be deemed 100% satisfied as of such Change Effective
Date, and the Board shall have the right (to the extent expressly required as
part of such transaction) to cancel such Options, Stock Appreciation Rights,
Stock Grants and Stock Unit Grants after providing each Eligible Employee and
Director a reasonable period to exercise his or her Options and Stock
Appreciation Rights and to take such other action as necessary or appropriate to
receive the Stock subject to any Stock Grants and the cash payable under any
Stock Unit Grants; provided, if any issuance or forfeiture condition described
in this § 15 relates to satisfying any performance goal and there is a target
for such goal, such issuance or forfeiture condition shall be deemed satisfied
under this § 15 only to the extent of such target unless such target has been
exceeded before the Change Effective Date, in which event such issuance or
forfeiture condition shall be deemed satisfied to the extent such target had
been so exceeded.
 
If there is a Change in Control of the Company and there is an assumption of an
Eligible Employee’s or Director’s Options, Stock Appreciation Rights, Stock
Units or Stock Unit Grants that are outstanding immediately prior to the Change
Effective Date or a substitution of comparable grants with comparable intrinsic
values in connection with such Change in Control and the employment of such
Eligible Employee is either terminated without Cause or the Eligible Employee
terminates for Good Reason or a Director is asked to resign other than for
Cause, within twenty-four (24) months following the Change Effective Date, then
any and all conditions to the exercise of all such Options and Stock
Appreciation Rights and any and all outstanding issuance and forfeiture
conditions on any Stock Grants and Stock Unit Grants shall be deemed 100%
satisfied; provided, that if any issuance or forfeiture condition described in
this §15 relates to satisfying any performance goal and there is a target for
such goal, such issuance or forfeiture condition shall be deemed satisfied under
this §15 only to the extent of the target, unless such target has been exceeded
before the date of such termination, in which event such issuance or forfeiture
condition shall be deemed satisfied to the extent such target had been so
exceeded.
 
A Change in Control shall affect payments under a Cash Incentive Program only to
the extent expressly provided in such Cash Incentive Program, and a Change in
Control shall affect a Stock Appreciation Right or Stock Unit Grant which is
subject to § 409A of the Code only if the Change in Control also constitutes a
change in the ownership or effective control of Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of
§ 409A(a)(2)(A)(v) of the Code.
 
 
-18-

--------------------------------------------------------------------------------

 
§ 16.
 
AMENDMENT OR TERMINATION
 
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the stockholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed, and (b) no amendment shall be made
to § 15 on or after the date of any Change in Control which might adversely
affect any rights which otherwise would vest on the related Change Effective
Date.  The Board also may suspend granting Options or Stock Appreciation Rights
or making Stock Grants or Stock Unit Grants under this Plan at any time and may
terminate this Plan at any time; provided, however, the Board shall not have the
right unilaterally to modify, amend or cancel any Option or Stock Appreciation
Right granted or Stock Grant made before such suspension or termination unless
(i) the Eligible Employee or Director consents in writing to such modification,
amendment or cancellation or (ii) there is a dissolution or liquidation of the
Company or a transaction described in § 14.1 or § 15.
 
§ 17.
 
MISCELLANEOUS
 
17.1 Stockholder Rights.  No Eligible Employee or Director shall have any rights
as a stockholder of the Company as a result of the grant of an Option or a Stock
Appreciation Right pending the actual delivery of the Stock subject to such
Option or Stock Appreciation Right to such Eligible Employee or Director. An
Eligible Employee’s or a Director’s rights as a stockholder in the shares of
Stock which remain subject to forfeiture under § 9.2(b) shall be set forth in
the related Stock Grant Certificate.  Subject to § 17.5, an Eligible Employee or
Director shall have the rights of a stockholder of the Company with respect to
any shares of Stock that have been actually delivered to such individual as a
result of the exercise of an Option or Stock Appreciation Right or the lapse of
all restrictions with respect to a Stock Grant or Stock Unit Grant.
 
17.2 No Contract of Employment.  The grant of an Option or a Stock Appreciation
Right or a Stock Grant or Stock Unit Grant to an Eligible Employee or Director
under this Plan or his or her participation in a Cash Incentive Program shall
not constitute a contract of employment or a right to continue to serve on the
Board and shall not confer on an Eligible Employee or Director any rights upon
his or her termination of employment or service in addition to those rights, if
any, expressly set forth in this Plan or the related Option Certificate, Stock
Appreciation Right Certificate, Stock Grant Certificate or Cash Incentive Plan.
 
17.3 Withholding.  Each Option, Stock Appreciation Right, Stock Grant and Stock
Unit Grant and participation in each Cash Incentive Plan shall be made subject
to the condition that the Eligible Employee or Director consents to whatever
action the Committee directs to satisfy the minimum statutory federal and state
tax withholding requirements, if any, which the Company determines are
applicable to the exercise of such Option or Stock Appreciation Right or to the
satisfaction of any forfeiture conditions with respect to Stock subject to a
Stock Grant or
 
 
-19-

--------------------------------------------------------------------------------

 
Stock Unit Grant issued in the name of the Eligible Employee or Director or to
payments under any Cash Incentive Plan.  No withholding shall be effected under
this Plan which exceeds the minimum statutory federal and state withholding
requirements.
 
17.4 Construction.  All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated.  This Plan shall be construed under the laws of
the State of Delaware.  Each term set forth in § 2 shall, unless otherwise
stated, have the meaning set forth opposite such term for purposes of this Plan
and, for purposes of such definitions, the singular shall include the plural and
the plural shall include the singular.  Finally, if there is any conflict
between the terms of this Plan and the terms of any Option Certificate, Stock
Appreciation Right Certificate, Stock Grant Certificate or Cash Incentive
Program, the terms of this Plan shall control.
 
17.5 Other Conditions.  Each Option Certificate, Stock Appreciation
Right  Certificate or Stock Grant Certificate may require that an Eligible
Employee or a Director (as a condition to the exercise of an Option or a Stock
Appreciation Right or the issuance of Stock subject to a Stock Grant) enter into
any agreement or make such representations prepared by the Company, including
(without limitation) any agreement which restricts the transfer of Stock
acquired pursuant to the exercise of an Option or a Stock Appreciation Right or
a Stock Grant or provides for the repurchase of such Stock by the Company.
 
17.6 Rule 16b-3.  The Committee shall have the right to amend any Option, Stock
Grant or Stock Appreciation Right to withhold or otherwise restrict the transfer
of any Stock or cash under this Plan to an Eligible Employee or Director as the
Committee deems appropriate in order to satisfy any condition or requirement
under Rule 16b-3 to the extent Rule 16 of the 1934 Act might be applicable to
such grant or transfer.
 
17.7 Coordination with Employment Agreements and Other Agreements.  If the
Company enters into an employment agreement or other agreement with an Eligible
Employee or Director which expressly provides for the acceleration in vesting of
an outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
or of a payment under a Cash Incentive Plan or for the extension of the deadline
to exercise any rights under an outstanding Option, Stock Appreciation Right,
Stock Grant or Stock Unit Grant, any such acceleration or extension shall be
deemed effected pursuant to, and in accordance with, the terms of such
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
and this Plan even if such employment agreement or other agreement is first
effective after the date the outstanding Option or Stock Appreciation Right was
granted or the Stock Grant or Stock Unit Grant was made.
 
 
-20-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.
 


CONSOLIDATED COMMUNICATIONS
HOLDINGS, INC.






By:________________________
Date:______________________
 
 
 
 
 
 
 -21-

--------------------------------------------------------------------------------